Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-20 are pending.

Response to Argument
3.	Applicant's arguments filed on 03/30/2022 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman (US 20170142020 A1) hereinafter referred as Sundararaman in view of Hathorn et al. (US 20160342548 A1) hereinafter referred as Hathorn and further in view of Ichiki et al. (US 20110205898 A1) hereinafter referred as Ichiki.

Regarding claim 1,  Sundararaman discloses a computer-implemented method comprising:
registering one or more endpoint devices to receive a notification ([see paragraphs 0033  0060, 0062 and ] the congestion notification implemented on host machines of a datacenter…component subscribes by sending a subscription message for a chokepoint to a congestion notification system message bus…VM migrator 710 is subscribed to receive congestion notifications about chokepoint 740 );
 	detecting a congestion event ([see paragraphs 0031, 0065] a congestion notification system that works within a particular host 200 allows network stack layers to identify and respond to local congestion quickly... the congestion notification message 770 includes the actual percentage of congestion (e.g., if the threshold level is 70%, but the queue is actually 85% full, the congestion notification message 770 will indicate that the congestion level is 85%); and
 sending the notification regarding the congestion event to the one or more endpoint devices that have been registered for ([see paragraphs 0060-0061] the notification the threshold reached notifications for a particular chokepoint are sent only to components that subscribe to the message bus to receive congestion notifications about that particular chokepoint…the congestion notification system message bus 850 sends threshold reached notifications to multiple higher components. Both the vNIC 722 and the VM migrator 710 receive notifications of congestion).
 Sundararaman disclose detecting a congestion event as recited in the claim 1 above. Sundararaman may not explicitly disclose congestion event related to a storage area network, the storage are network comprising the one or more endpoint devices.    
However, Hathorn discloses congestion event related to a storage area network ([see paragraph 0052] when storage ports run out of receive buffers, they may starve the storage area network (SAN) of buffer credits and cause fabric congestion);
the storage are network comprising the one or more endpoint devices ([see paragraph 0058-0059] the control unit 102 may be included in a storage controller or a storage device 101 that manages data transfer from the plurality of channels 104, 106, 108.  The plurality of channels may be included in one or more hosts 110. The storage controller 101 and the hosts 110 are elements of such as, storage area network).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman and include congestion event related to a storage area network, the storage are network comprising the one or more endpoint devices as taught by Hathorn. The motivation for doing so would have been in order to prevent low buffer conditions in the storage controller ports from causing storage area network (SAN) congestion. 
	Sundararaman in view of Hathorn discloses sending the notification regarding the congest event to the one or more endpoint devices that have been registered for the notification and congestion event related to a storage area network as recited above. Sundararaman in view of Hathorn may not explicitly disclose sending the notification regarding the congestion event related to the storage to the one or more endpoint devices and the notification being a trigger to cause the one or more endpoint devices to reroute traffic.	
	However, Ichiki discloses sending the notification regarding the congestion event related to the storage to the one or more endpoint devices (para. [0221] the measurement of link traffic volumes also affects link data records in the link data storage unit 120. When there is a link experiencing an increased link usage ratio that exceed the control start threshold, the link data record for that flow is modified to set its congestion control flag and include a specific alarm value. [0229] a sign of congestion is detected in a link running from output communication port #4 of the relaying node 100. The relaying node 100 designates this link as a target link for congestion control and transmits alarm information to the edge nodes 200 and 200a serving as ingress nodes of paths involving the target link. [0262] When alarm information is received, the receiving ingress node first updates its path state data records according to the received alarm information. FIG. 30 illustrates example contents of the path state data storage unit 220 in the edge node 200 with a node ID of A after reception of alarm information. The example of FIG. 30 assumes that a sign of congestion has been detected in path AED. The edge node 200 extracts a path descriptor and an alarm value from the received alarm information and puts the extracted alarm value (e.g., 0.89 in FIG. 30) in the received alarm value field of a path state data record associated with the extracted path descriptor);
	the notification being a trigger to cause the one or more endpoint devices to reroute traffic ( para. [0121] [0123] upon receipt of the alarm information, the edge node 200 changes the three paths of flow AD (i.e., path AED, path ACE, path AGD) from concentration mode to distribution mode. That is, the edge node 200 reduces the traffic transmit probability of path AED, from which the alarm information has come, while raising the transmit probabilities of other paths ACD and AGD. By diverting a part of the traffic to paths ACD and AGD in this way, the edge node 200 distributes the traffic over a plurality of paths. [0123] it may be sufficient to divert only a part of the flows in question to some other path. Referring FIG. 8, the observed possibility of congestion in link ED may be overcome by distributing the load only at the edge node 200. If, for example, the edge node 200 can redirect a sufficiently large part of the traffic of flow AD to path ACD, the network may be able to avoid congestion in link ED without the need for changing the traffic of flow BD currently concentrated in path BED…[0124] The edge node 200 may also be configured to select one or some of the known paths and selectively distribute the traffic in response to alarm information. [0321] routers, management apparatus, and routing control program enable a part or whole of the traffic transported on a path to be diverted to another path with a minimum increase in the power consumption). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and include sending the notification regarding the congestion event related to the storage to the one or more endpoint devices and the notification being a trigger to cause the one or more endpoint devices to reroute traffic as taught by Ichiki. The motivation for doing so would have been in order to transport a part or whole of the traffic on the path to be diverted to another path, so that the concentration of traffic is relieved in a step-wise manner, thus avoiding awaking more sleep nodes, preventing increase in power consumption of the network, and avoiding abrupt increase and subsequent congestion of traffic in the distribution path. 

	Regarding claim 8, Sundararaman discloses a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (para. [0084-0087 and Fig. 12]), the rest of  the claim limitations are rejected under the same rationale as claim 1, for reciting similar limitations.

	Regarding claim 15, Sundararaman discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations (para. [0084]-[0087] and Fig. 12), the rest of  the claim limitations are rejected under the same rationale as claim 1, for reciting similar limitations.


7.	Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 20170142020A1) hereinafter referred as Sundararaman in view of Hathorn et al. (US 20160342548 A1) hereinafter referred as Hathorn  in view of Ichiki et al. (US 20110205898 A1) hereinafter referred as Ichiki and further in view of Berman (US 20120177041 A1).
Regarding Claims 2, 9 and 16 Sundararaman in view of Hathorn and further in view of Ichiki discloses the notification being a trigger to cause the one or more endpoint devices to reroute traffic as recited in claim 1 above. Sundararaman in view of Hathorn and further in view of Ichiki may not explicitly disclose wherein a network device is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification.  However, Berman discloses wherein a network device is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification ([see paragraph 0213] Attribute Registration Request (DevAttrReg) 1604 to the iSNS Server which may register new objects to its Portal IP address, TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier.  The iSNS Server 1602 receives the DevAttrReg Request 1604, updates the iSNS database)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and further in view of Ichiki to include a network device is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification as taught by Berman. The motivation for doing so would have been in order to minimize complexity of the error prone.

	Regarding claims 3, 10 and 17, Sundararaman in view of Hathorn and further in view of Ichiki  discloses claim1 as recited above. Sundararaman in view of Hathorn and further in view of Ichiki may not explicitly disclose receiving, by a network device, a request for notification from the one or more endpoint devices, the request comprising one or more network identifiers of devices in the storage area network; and responsive to receiving the request, storing by the network device, in a database the one or more network identifiers.  However,  Berman discloses receiving, by a network device, a request for notification from the one or more endpoint devices, the request comprising one or more network identifiers of devices in the storage area network; and responsive to receiving the request, storing by the network device, in a database the one or more network identifiers ([see paragraph 0213] a FIA Controller transmits a Device Attribute Registration Request (DevAttrReg) 1604 to the iSNS Server which may register new objects to its Portal IP address, TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier.  The iSNS Server 1602 receives the DevAttrReg Request 1604, updates the iSNS database for this FIA Controller and responds with a Device Attribute Registration Response (DevAttrRegRsp) 1605 message.  One of the attributes of the DevAttrRegRsp 1605 message is the Entity Identifier (EID) that uniquely identifies each Network Entity registered in the iSNS Server.  The FIA Controller 1601 transmits a SCN Register Request (SCNReg) 1609 message to the iSNS Server 1602 to allow the FIA Controller 1601 to register to receive State Change Notification (SCN) messages).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and further in view of Ichiki to include a receiving, by a network device, a request for notification from the one or more endpoint devices, the request comprising one or more network identifiers of devices in the storage area network; and responsive to receiving the request, storing by the network device, in a database the one or more network identifiers as taught by Berman. The motivation for doing so would have been in order to minimize complexity of the error prone.

Regarding claims 4, 11 and 18, Sundararaman in view of Hathorn and further in view of Ichiki discloses claim1 as recited above. Sundararaman in view of Hathorn and further in view of Ichiki may not explicitly disclose receiving, by a network device, a request for notification from the one or more endpoint devices, the request comprising one or more port identifiers of devices in the storage area network; and responsive to receiving the request, storing, by the network device, in a database the one or more port identifiers.  However, Berman discloses receiving, by a network device, a request for notification from the one or more endpoint devices, the request comprising one or more port identifiers of devices in the storage area network; and responsive to receiving the request, storing, by the network device, in a database the one or more port identifiers ([see paragraph 0213] Attribute Registration Request (DevAttrReg) 1604 to the iSNS Server which may register new objects to its Portal IP address, TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier.  The iSNS Server 1602 receives the DevAttrReg Request 1604, updates the iSNS database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and further in view of Ichiki to include receiving, by a network device, a request for notification from the one or more endpoint devices, the request comprising one or more port identifiers of devices in the storage area network; and responsive to receiving the request, storing, by the network device, in a database the one or more port identifiers as taught by Berman. The motivation for doing so would have been in order to automatically decapsulate the forwarded frame and attach it to FCOE device with the original destination and source Ethernet MAC addresses.

8.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 20170142020A1) hereinafter referred as Sundararaman in view of Hathorn et al. (US 20160342548 A1) hereinafter referred as Hathorn  in view of Ichiki et al.( US 20110205898 A1) hereinafter referred as Ichiki and further in view of Goodman (US                                      g A1).

Regarding claims 5, 12 and 19, Sundararaman in view of Hathorn and further in view of Ichiki discloses claim1 as recite above. Sundararaman in view of Hathorn and further in view of Ichiki may not explicitly disclose wherein a network device is configured to register the one or more endpoint devices to utilize a control unit port.  However, Goodman discloses wherein a network device is configured to register the one or more endpoint devices to utilize a control unit ([see paragraphs 0016, 0018 and 0020-0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and further in view of Ichiki to include a network device is configured to register the one or more endpoint devices to utilize a control unit port as taught by Goodman. The motivation for doing so would have been in order to limit unauthorized access to the control units by deliberately misrepresenting the configuration of the ports of the FICON switch, thus preventing a customer from gaining access to data belonging to another customer. 

Regarding claims 6, 13 and 20, Sundararaman in view of Hathorn and further in view of Ichiki discloses claim 5 as recite above. Sundararaman in view of Hathorn and further in view of Ichiki may not explicitly disclose wherein the network device is configured to permit the one or more endpoint devices to utilize the control unit port.  However, Goodman discloses wherein the network device is configured to permit the one or more endpoint devices to utilize the control unit port ([see paragraphs 0016, 0018 and 0020-0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and further in view of Ichiki to include wherein the network device is configured to permit the one or more endpoint devices to utilize the control unit port as taught by Goodman. The motivation for doing so would have been in order to limit unauthorized access to the control units by deliberately misrepresenting the configuration of the ports of the FICON switch, thus preventing a customer from gaining access to data belonging to another customer. 

9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 20170142020A1) hereinafter referred as Sundararaman in view of Hathorn et al. (US 20160342548 A1) hereinafter referred as Hathorn in view of Ichiki et al. (US 20110205898) A1 hereinafter referred as Ichiki and further in view of Coca et al. (US 20080250169 A1) hereinafter referred as Coca.
Regarding claims 7 and 14, Sundararaman in view of Hathorn and further in view of Ichiki discloses claim 1 as recite above. Sundararaman in view of Hathorn and further in view of Ichiki may not explicitly disclose wherein the notification is configured to be sent using a common information model object manager (CIMOM).  However, Coca discloses wherein the notification is configured to be sent using a common information model object manager (CIMOM) ([see paragraph 0013] The CIM agent 106 next sends a message to a CIMOM message server 124 to the SMA…IM agent 106 next sends a message to a CIMOM message server 124 to the SMA 112, and to all other registered SMAs, notifying the SMA 112 that the buffer has been updated (step 306).  More specifically, after the buffer 122 is updated, the CIM agent 106 sends a message, such as "newEventOccurred (eventNotify sourceObject, String bufferAffected)", to the eventNotifyRegistry 108.  Commands are made to the registry 108 to look up the source object in the registry table to identify all SMAs that have registered to receive event notifications for the affected device 102A 112, and to all other registered SMAs, notifying the SMA 112 that the buffer has been updated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Hathorn and further in view of Ichiki to include wherein the notification is configured to be sent using a common information model object manager (CIMOM) as taught by Coca. The motivation for doing so would have been in order efficiently notify events on timely basis. 


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448